                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

ILYA LIVIZ,                         )
          Plaintiff,                )
                                    )   Civ. Action No. 18-12620-PBS
           v.                       )
                                    )
SUPREME COURT OF THE UNITED         )
STATES, et al.,                     )
          Defendants.               )

                                ORDER
                           April 22, 2019

SARIS, C.D.J.

      Plaintiff Ilya Liviz (“Liviz”) brings this action

challenging the process by which each state and federal court

determines whether a lawyer may legally practice law in its

respective jurisdiction.   See Docket No. 1.

      By Memorandum and Order dated January 9, 2019, Liviz was

granted leave to proceed in forma pauperis.     See Docket No. 6.

Among other things, the Order explained that the complaint

failed to meet the pleading requirements of the Federal Rules of

Civil Procedure and failed    to explicitly attribute how

plaintiff is legally harmed by the admission rules of each of

the defendant state courts.   Id.   The Order stated that this

action will be dismissed unless Liviz files an amended complaint

which cures the pleading deficiencies of the original complaint.

Id.
     The same day, on January 9, 2019, Liviz filed a motion

asking this Court to reconsider its order for him to file an

amended complaint or certify the matter for appeal.     See Docket

No. 7.   By Electronic Order dated February 7, 2019, the Court

denied Liviz’s motion for reconsideration and reminded Liviz

that he had until February 13, 2019 to file an amended

complaint.    See Docket No. 8.

     The Court’s records indicate that Liviz has not filed an

amended complaint and the time to do so expired.     Plaintiff's

failure to comply with the court's Memorandum and Order warrants

dismissal of this action.

     Accordingly, for the failure to comply with this Court’s

directive and for the substantive reasons set forth in the

January 9, 2019 Memorandum and Order (Docket No. 6), this action

is hereby DISMISSED in its entirety.

SO ORDERED.
                                  /s/ Patti B. Saris
                                  PATTI B. SARIS
                                  CHIEF UNITED STATES DISTRICT JUDGE




                                    2 
 
